Gregory, Justice,
dissenting:
I too dissent. This Court, through long established precedent cited by the majority, has consistently upheld the doctrine of sovereign immunity. Today’s opinion departs from our prior decisions which hold any abrogation of the doctrine should be effected by the legislature.
Especially compelling is the comprehensive State Tort Claims Act presently pending before the General Assembly. Much study and planning have gone into the preparation of the Act which seeks an orderly abrogation of the doctrine. I agree the doctrine should be abrogated; however, I would defer to the wisdom of the legislature, firmly believing they are best suited to determine appropriate timing and limitations of any abrogation of the doctrine of sovereign immunity.